COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 LIGHTSEY NATHAN SAUL, JR.,                                   No. 08-12-00030-CR
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                         83rd Judicial District Court
                                               §
 THE STATE OF TEXAS,                                         Of Pecos County, Texas
                                               §
                            State.                                 (TC# 2849)
                                               §

                                           §
                                         ORDER

     The Court GRANTS the State’s third motion for extension of time to file the brief until
                                         '
December 9, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE THE
                                          '
STATE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jesse Gonzalez, Jr., the State’s Attorney, prepare the

State’s brief and forward the same to this Court on or before December 9, 2014.

       IT IS SO ORDERED this 25th day of November, 2014.

                                             PER CURIAM
Before McClure, Rodriguez, and Hughes, JJ.